Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
28, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 28, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00252-CV
____________
 
IN RE MICHAEL KENNEDY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 20, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator
asked this court to compel the Honorable Don Taylor, presiding judge of the
253rd Judicial District Court of Liberty County, to perfect service of process
of two original citations on relator=s behalf.
Relator has not established that he is
entitled to mandamus relief.  See Tex. R. Civ.
P. 99 (Vernon=s
2005).  Accordingly,
we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 28, 2006.
Panel consists of
Justices Hudson, Fowler, and Seymore.